OPINION OF THE COURT
Per Curiam.
By order of the Supreme Court of the State of Florida, dated October 1, 1998, the respondent was suspended from the *137practice of law for one year, to be served concurrently with a previous one-year suspension issued by the same court. The disciplinary action against the respondent in the State of Florida arose from his representation of an octogenarian who was being exploited by his hired caretakers. The Florida charges include, inter alia, the respondent’s failures to adequately counsel and advise his client, to recognize and respond to indications that his client was the possible victim of financial exploitation, theft, fraud, and undue influence at the hands of his caretakers, and to advise the client of the probable consequences.
On December 29, 1998, the respondent was served with notice pursuant to 22 NYCRR 691.3, informing him of his right to interpose certain enumerated defenses to the imposition of reciprocal discipline upon him in New York. The respondent has not asserted any of the defenses enumerated in 22 NYCRR 691.3 (c), nor has he exercised his right to demand a hearing. Under the circumstances, the respondent is suspended from the practice of law in New York for three years beyond the expiration of his current two-year suspension.
Bracken, J. P., S. Miller, O’Brien, Ritter and Thompson, JJ., concur.
Ordered that the petitioner’s motion is granted; and it is further,
Ordered that pursuant to 22 NYCRR 691.3, the respondent Keith M. Krasnove is suspended from the practice of law for three years beyond the expiration of the previously-imposed two-year suspension, and continuing pending further order of this Court, with leave to the respondent to apply for reinstatement no sooner than six months prior to the expiration of the said period of three years, upon furnishing satisfactory proof that (a) during the said period he refrained from practicing or attempting to practice law, (b) he fully complied with this order and with the terms and provisions of the written rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10), and (c) he has otherwise properly conducted himself; and it is further,
Ordered that pursuant to Judiciary Law § 90, during the period of suspension and pending further order of this Court, the respondent, Keith M. Krasnove, shall continue to desist and refrain from (1) practicing law in any form, either as principal or agent, clerk or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.